Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. It is argued that amending the Reyes process, by applying gamma ray and/or electron beam ionizing radiation to the TTSE being utilized in an upstream well operation, would render Reyes less effective, or inoperable for it’s intended purpose. Applicants reason that Reyes discloses use of a breaker composition that includes an oxidizing agent and a catalyst [0012, 0015], which would be destroyed by being subjected to ionizing radiation as in Plasencia [0015, 0038, 0046]. 
It is submitted that the teaching of irradiating water being utilized in the upstream well operation in Plasencia occurs upstream of one or more coarse or fine filtration stages and/or of a desalination process [0037, 0038]. Thus, the irradiation would function to advantageously destroy organic contaminating matter that would otherwise lead to problems with bacteria reproduction, reservoir souring, and corrosion and scaling on downstream equipment, etc. (Plasencia at [0002]), without affecting any breaker composition which is added to the water downstream of one or more filtration stages and/or downstream of desalination stages. In conclusion, the irradiation would have no effect on any treated water stream downstream of the treatment process, which inherently would have the breaker composition added to it, only downstream of all water treatment processes, or  just before the treated water is injected into one or more wells for recovery of hydrocarbon [0002, 0009-0011]. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia). Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. For claim 1, Reyes discloses a method of using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated, the ionizing radiation being at least one of gamma ray radiation and electron beam radiation. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes process, by applying such combination of non-ionizing irradiation such as with UV, and ionizing irradiation, as cumulatively taught by Glasscott and Plasencia, to remove bacteria from the effluent, which may otherwise produce scale or foul and/or sour the well(s) of the well operation or associated petrochemical production equipment (Glasscott at [0006] and Plasencia at [0002]), with Plasencia teaching that the UV and ionizing irradiation synergistically removes such bacteria more thoroughly [0045-0047].
For claim 2, Plasencia teaches applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047].
For claims 3, 4, 19 and 20, Reyes further or specifically discloses the TTSE being applied to a flow of TTSE (also see [0044 “flow-back fluid” and discussion of wastewater treatment plant “discharge streams”]), before the TTSE is utilized in an upstream well operation comprising a well drilling or hydraulic fracturing operation; the TTSE being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052].
For claim 5, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), and additionally in view of any one of Conner et al PGPUBS Document US 2013/0233800 (Conner), Smetona et al PGPUBS Document US 2019/0135659 (Smetona) or Keizer et al PGPUBS Document US 20140277745 (Keizer) or any combination of Conner, Smetona and Keizer. Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols.
For claim 7, Reyes discloses a method of using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes process, by applying such combination of non-ionizing irradiation such as with UV, and ionizing irradiation, as cumulatively taught by Glasscott and Plasencia, to remove bacteria from the effluent, which may otherwise produce scale and foul or sour the well (Glasscott at [0006] and Plasencia at [0002]), with Plasencia teaching that the UV and ionizing irradiation synergistically removes such bacteria more thoroughly [0045-0047].
The claims also differ by requiring that the method be computer-implemented. Reyes suggests the method being automated in [0053] concerning treatment parameters being monitored [0053]. 
Conner further teaches computerized control of a wastewater treatment system which includes primary, secondary and tertiary treatment subsystems, and optionally further irradiation treatment subsystems [0041, 0056-0058] and with a computer system employing programmable processors which include medium operable to store historical data from sensors and execute control instructions [0091-0097].
Smetona teaches computer-controlled automation of UV irradiation utilized in water treatment [0003-0008, 0094, 0098], with a computer system comprising multiple devices or processors and including programmable or programmed software and computer-readable data storage medium receiving data from a plurality of sensors [0101-0106].  
Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing hardware, software and integrated circuits employing programs, computer-executable instructions and data storage mechanisms, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
Thus, it would have been obvious to one of ordinary skill in the art of employing treated irradiated sewage or wastewater in well drilling or other production operations, as taught by any one of Conner, Smetona or Keizer, or any combination of Conner, Smetona and Keizer, to have practiced the method by computer-implementation, in order to optimize the treatment and irradiation of the sewage or wastewater responsive to constantly fluctuating water components, constituents and flow volumes, and to optimize pumped flow rates of injected volumes of water, and in response to changing parameters of oil and natural gas formations where the oil drilling and fracturing operations are employed and changing industrial or commercial demands for oil and natural gas products obtained from the well drilling operations.
For claim 8, Plasencia teaches applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047].
For claims 9 and 10, Reyes further or specifically discloses the TTSE being utilized in a well drilling or hydraulic fracturing operation by being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052].
For claim 11, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), and additionally in view of Smetona et al PGPUBS Document US 2019/0135659 (Smetona) and Keizer et al PGPUBS Document US 20140277745 (Keizer), and additionally in view of Conner et al PGPUBS Document US 2013/0233800 (Conner), Smetona et al PGPUBS Document US 2019/0135659 (Smetona) and Keizer et al PGPUBS Document US 20140277745 (Keizer) in combination. Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols.
For claim 13, Reyes discloses an apparatus or system for using tertiary treated sewage effluent (TTSE) in a wellbore or well treatment [0003-0008, 0044-0052], which may be “upstream” in the sense that effluent fluid from such well is mixed with the TTSE, the TTSE used during the course of an upstream well operation [0044].
The claims differ by requiring the steps of applying ionizing irradiation to the TTSE and the TTSE being used being irradiated. 
Glasscott teaches utilizing wastewater treatment effluent, in an upstream well operation [0002-0007, 0011-0016] for fracturing, and structure for irradiating the effluent with ultraviolet or UV light radiation [0021].
Plasencia teaches treating a water source utilized in a well operation [0002, 0009-0035] by a combination of a non-ionizing irradiation such as with UV, and an ionizing irradiation such as by E-beam or gamma ray irradiation [0045-0047].
It would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have augmented the Reyes apparatus or system, by including structure for applying such combination of non-ionizing irradiation such as with UV, and ionizing irradiation, as cumulatively taught by Glasscott and Plasencia, to remove bacteria from the effluent, which may otherwise produce scale and foul or sour the well (Glasscott at [0006] and Plasencia at [0002]), with Plasencia teaching that the UV and ionizing irradiation synergistically removes such bacteria more thoroughly [0045-0047].
The claims also differ by requiring that the apparatus be computer-implemented and comprise one or more processors and non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors. Reyes suggests the apparatus being automated in [0053] concerning treatment parameters being monitored [0053]. 
Conner further teaches computerized control of a wastewater treatment system which includes primary, secondary and tertiary treatment subsystems, and optionally further irradiation treatment subsystems [0041, 0056-0058] and with a computer system employing programmable processors which include medium operable to store historical data from sensors and execute control instructions [0091-0097].
Smetona teaches computer-controlled automation of UV irradiation utilized in water treatment [0003-0008, 0094, 0098], with a computer system comprising multiple devices or processors and including programmable or programmed software and computer-readable data storage medium receiving data from a plurality of sensors [0101-0106].  
Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing hardware, software and integrated circuits employing programs, computer-executable instructions and data storage mechanisms, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
Thus, it would have been obvious to one of ordinary skill in the art of employing treated irradiated sewage or wastewater in well drilling or other production operations, to have provided the apparatus of Reyes, with one or more processors and non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, as cumulatively taught by Conner, Smetona or Keizer, in order to optimize the treatment and irradiation of the sewage or wastewater responsive to constantly fluctuating water components, constituents and flow volumes, and to optimize pumped flow rates of injected volumes of water, and in response to changing parameters of oil and natural gas formations where the oil drilling and fracturing operations are employed and changing industrial or commercial demands for oil and natural gas products obtained from the well drilling operations.
For claim 14, Plasencia teaches structure for applying ionizing radiation to a flow of the water source utilized in a well operation which is produced by an injection pump [0013, 0047]. Conner further teaches computerized control of irradiation treatment subsystems [0041, 0056-0058] and with a computer system executing programmable control instructions [0091-0097].  
For claims 15 and 16, Reyes further or specifically discloses the TTSE being utilized in a well drilling or hydraulic fracturing operation by being the source of a well-drilling or well stimulation fluid [0044, 0045, 0051, 0052]. Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing programmable, computer-executable instructions, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
 For claim 17, Reyes also discloses the TTSE being mixed with recovered well drilling mud and thus forming a well drilling mud mixture for claim 5 [0047]; while Glasscott teaches pumping of the water source utilized into the wellbore formation, by an injection pump 5, thus into the well, during well operation [0013, 0033, 0038], so as to more quickly move a large volume of water to enhance well drilling operations. Keizer teaches computer-controlled automation of a hydraulic fracturing or other well drilling operation which may employ municipal water sources [0006-0012], with a computer controller system employing programmable, computer-executable instructions, operable to control injection pumps for pumping of the employed water, to optimize flow rates, and optimize flow of water from one or more water sources, with the assistance of a plurality of sensors [0016-0028].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), as applied to claims 1-5, 19 and 20 above, and further in view of Knight et al PGPUBS Document US 2016/0130159 (Knight). Reyes further or specifically discloses the TTSE being applied to a flow of TTSE (also see [0044 “flow-back fluid” and discussion of wastewater treatment plant “discharge streams”]), before the TTSE is utilized in an upstream well operation comprising a well drilling or hydraulic fracturing operation.
Claim 21 further differs by requiring the applying of ionizing radiation comprising determining a bacterial load of the TTSE, and determining a dosage of ionizing radiation based on such bacterial load. Knight teaches applying radiation to a flow of waste water being treated in a waste water treatment system [0004-0011]. Knight teaches that the required disinfection dose achieved irradiation, such as with UV irradiation is dictated by the required log-reduction of bacteria which are present [0020, 0021], which can be more accurately determined by bioassay validation studies to determine bacterial load [0022-0026, 0038-0048].
Thus, it would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have further augmented the Reyes apparatus or system, by determination steps used in adjusting the irradiating or ionizing radiation dose, based on the bacterial load of the water being treated, in order to ensure optimal removal of the bacteria present in the water, without incurring excess costs and strain on equipment from excess irradiation.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), and additionally in view of any one of Conner et al PGPUBS Document US 2013/0233800 (Conner), Smetona et al PGPUBS Document US 2019/0135659 (Smetona) or Keizer et al PGPUBS Document US 20140277745 (Keizer) or any combination of Conner, Smetona and Keizer, as applied to claims 7-11 above, and further in view of Knight et al PGPUBS Document US 2016/0130159 (Knight). Reyes further or specifically discloses the TTSE being applied to a flow of TTSE (also see [0044 “flow-back fluid” and discussion of wastewater treatment plant “discharge streams”]), before the TTSE is utilized in an upstream well operation comprising a well drilling or hydraulic fracturing operation.
Claim 22 further differs by requiring the applying of ionizing radiation comprising determining a bacterial load of the TTSE, and determining a dosage of ionizing radiation based on such bacterial load. Knight teaches applying radiation to a flow of waste water being treated in a waste water treatment system [0004-0011]. Knight teaches that the required disinfection dose achieved irradiation, such as with UV irradiation is dictated by the required log-reduction of bacteria which are present [0020, 0021], which can be more accurately determined by bioassay validation studies to determine bacterial load [0022-0026, 0038-0048].
Thus, it would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have further augmented the Reyes method, by such determination steps used in adjusting the irradiating or ionizing radiation dose, based on the bacterial load of the water being treated, in order to ensure optimal removal of the bacteria present in the water, without incurring excess costs and strain on equipment from excess irradiation.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al PGPUBS Document US 2011/0259592 (Reyes) in view of Glasscott et al PGPUBS Document US 2013/0023448 (Glasscott) and Plasencia et al PGPUBS Document US 2018/0194658 (Plasencia), and additionally in view of any one of Conner et al PGPUBS Document US 2013/0233800 (Conner), Smetona et al PGPUBS Document US 2019/0135659 (Smetona) and Keizer et al PGPUBS Document US 20140277745 (Keizer) taken in combination of Conner, Smetona and Keizer, as applied to claims 13-17 above, and further in view of Knight et al PGPUBS Document US 2016/0130159 (Knight). Reyes further or specifically discloses the TTSE being applied to a flow of TTSE (also see [0044 “flow-back fluid” and discussion of wastewater treatment plant “discharge streams”]), before the TTSE is utilized in an upstream well operation comprising a well drilling or hydraulic fracturing operation.
Claim 23 further differs by requiring the applying of ionizing radiation comprising determining a bacterial load of the TTSE, and determining a dosage of ionizing radiation based on such bacterial load. Knight teaches applying radiation to a flow of waste water being treated in a waste water treatment system [0004-0011]. Knight teaches that the required disinfection dose achieved irradiation, such as with UV irradiation is dictated by the required log-reduction of bacteria which are present [0020, 0021], which can be more accurately determined by bioassay validation studies to determine bacterial load [0022-0026, 0038-0048].
Thus, it would have been obvious to one of ordinary skill in the art of preparing effluent for use in oil or hydrocarbon recovery from wells, to have further augmented the programming instructions to instruct the one or more processors of the Reyes apparatus, by adjusting determination steps used in the irradiating or ionizing radiation dose, based on the bacterial load of the water being treated, in order to ensure optimal removal of the bacteria present in the water, without incurring excess costs and strain on equipment from excess irradiation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/29/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778